DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A provisional statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of copending Application No. 16/501,135 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 20040163986 by Pinyot (hereinafter “Pinyot”).
Regarding claim 1, Pinyot teaches an apparatus (Fig 3, packaging system 20), comprising: 
   a first metal beverage can (Fig 3 and [0023], 21 conventional soda can is a metal beverage can, wherein 21 and 22 are “substantially identical” to Fig 1, 10 conventional soda can; further the diameters of 21 and 22 are “generally uniform” to each other, and “generally equal” to standard 12 oz can 10), comprising; 
   a top lid (Fig 1, lid of 15), the top lid having a first depressed area (Fig 1, recess near annular rim 12) and an annular lip (Fig 1, annular rim 12); 
   a base (Fig 1, base at nesting cup 19), the base having a second depressed area (Fig 1, nesting cup 19 forms a depression via being a cup) and an annular ridge (Fig 1, nesting cup 19 necessarily forms annular ridge being a cup) 
   a cylindrical sidewall (Fig 3, cylindrical sidewall of 21) connecting the top lid and the base (cited wall connects lid to base), 
   wherein the top lid has a first diameter (Fig 1, lid of 15 has a diameter) and the cylindrical sidewall has a first length (Fig 3, cylindrical sidewall of 21 has a length vertically) such that the first diameter is substantially greater than the first length 
(can 21 has a diameter substantially greater than the height at more than double; 
As evidenced by Fig 2 and [0019], the total height of cans 21 and 22 equals standard can 10; [0023] 3 oz can for one of 21 and 22; [0018] standard 12 oz can is about 4.8 inches height and about 2.5 inches diameter; meaning that 1/4 of 4.8 inches is 1.2 inches
Examiner points out that said variations of can 21 apply to can 22;
Further four 3 oz cans are anticipated by [0023] Figure 2, 35 is a multi-container of “two or more” cans sized to standard can 10 - [0023]).

Regarding claim 2, Pinyot further teaches a second metal beverage can (Fig 3, can 22; see analysis above of identical standard can and equivalent can variations), comprising; 
   a second top lid (Fig 1, lid of 15), the second top lid having a third depressed area (Fig 1, recess near annular rim 12) and a second annular lip (Fig 1, annular rim 12); 
   a second base (Fig 1, base at nesting cup 19), the second base having a fourth depressed area (Fig 1, nesting cup 19 forms a depression via being a cup) and a second annular ridge (Fig 1, nesting cup 19 necessarily forms annular ridge being a cup); 
   a cylindrical sidewall (Fig 3, cylindrical sidewall of 22) connecting the second top lid and the second base (cited wall connects lid to base), 
   wherein the second top lid has a second diameter equal to the first diameter (see analysis above; can diameters are substantially equal) and the second cylindrical sidewall has a second length greater than the second diameter (see analysis above; can 22 has a diameter substantially greater than the height at more than double) and wherein the first metal beverage can is stackable on the second metal beverage can (Fig 2 and 3, first can shown stacked to second can).


Regarding claim 3, Pinyot already teaches a plurality of first metal beverage cans (Fig 2, 35) wherein the plurality of first metal beverage cans form a stack (35).

Regarding claim 4, Pinyot already teaches the plurality of first metal beverage cans (Fig 2, 35) comprises at least four (35, see analysis above for four 3 oz cans) first metal beverage cans forming the stack (35).

Regarding claim 5, Pinyot further teaches the plurality of first metal beverage cans (Fig 2) comprises at least eight (since [0018] describes a six pack of standard cans stacked atop or laterally, and 21 has identical diameters and equal height (see analysis above) it is anticipated that multiple Figure 2 arrangements are arranged into a six pack) first metal beverage cans forming at least two stacks (thereby forming up to six stacks, which includes two stacks).

Regarding claim 6, Pinyot further teaches the first depressed area (Fig 1, recess near annular rim 12) comprises an etched seam (Fig 1, the black outline circumscribing tab 16, necessarily has the matching etched seam in order for standard can tab 16 to function).

Regarding claim 7, Pinyot already teaches the etched seam (Fig 1, the black outline circumscribing tab 16) forms an openable tab (Fig 1, standard pull tab 16).

Regarding claim 8, Pinyot further teaches the annular ridge (Fig 1, nesting cup 19 necessarily forms annular ridge being a cup) is formed by an outer wall and an inner wall (Fig 1 shows an inner and outer wall of cited annular ridge, facing toward the center point and away from the center point of the lid, respectively).

Regarding claim 9, Pinyot further teaches at least one of the outer wall and the inner wall have a radius of curvature (Fig 1, the outer and inner wall of the annular ridge has a radius of curvature being exactly aligned with the cylindrical sidewall).

Regarding claim 10, Pinyot already teaches the apparatus comprises at least two first metal beverage cans (Fig 2 and 3, 35; see analysis above of four 3 oz cans and all variations of 21 apply to 22) stackable with the second metal beverage can.

Regarding claim 11, Pinyot further teaches the first metal beverage can comprises a first liquid and the second metal beverage can comprises a second liquid ([0019] 20 is for multiple discrete foodstuffs, [0023] one the alcohol, the other the mix).

Regarding claim 12, Pinyot further teaches the first liquid is a spirit ([0023] alcohol) and the second liquid is not a spirit ([0023] soda (i.e. – the mix)).



Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pinyot, or alternatively rejected under 35 U.S.C. 103 as being unpatentable.
Regarding claim 13, Pinyot further teaches the first diameter (Fig 1, lid of 15 has a diameter) is between about 2 and 2.25 inches ([0018] diameter of about 2.5 inches” necessarily covers about 2 to 2.25 inches as examiner interprets ‘about’ to include said range). In other words, because Pinyot anticipates a diameter measuring “about 2.5 inch”, values like 2 inch, 2.1 inch, 2.2 inch, etc. are necessarily anticipated. Similarly, Pinyot’s diameter falls within the claimed range of “between about 2 and 2.25 inches”, because said claimed range necessarily includes claimed diameters of 2.4, 2.5, or 2.6 inch, per “about”. Therefore Pinyot anticipates the claimed invention.

In addition and in the alternative, if an argument may be made that the intent was to only claim a specific diameter range from 2 to 2.25 inch (presently not clear, because of “about”), then it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a range of 2 to 2.25 inches diameter can, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Claim Rejections - 35 USC § 103
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pinyot in view of US Pub 20120040058 by Colo et al. (hereinafter “Colo”).

Regarding claim 14, Pinyot further teaches the first metal beverage can (Fig 3, 21) has a volume (has a 3 oz volume range in ounces) 

But does not explicitly teach a specific volume.

However, Colo teaches a can (Fig 2, can container 60 with food compartment 64) has a volume between 0.5 and 2.5 ounces (said can is 2 oz; [0048] said food is chosen as discussed in [0039] by a caregiver/mom as a 2 oz portion (portion size can vary)).

The purpose of relatively small volume compared to a standard can is to feed children and toddlers the correct proportions of servings from major food categories needed for energy ([0039] [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volume of Pinyot with a smaller volume as taught by Colo in order to advantageously simplify the feeding process of moms or dads, saving them exorbitant amounts of time in prep work, and beneficially equipping parents for travel with a toddler while simultaneously ensuring ideal energy to their child. In addition, new parents can learn the proper nutrition balance for their own child, leveraging the customizability of small pre-made portions.

Regarding claim 15, Pinyot already teaches the first metal beverage can (see analysis above) has a first length less than 2 inches (1.2 inches).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731